Citation Nr: 1014063	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  04-00 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disease of the lumbar spine. 

2.  Entitlement to a rating in excess of 10 percent for right 
leg neuritis, prior to May 4, 2009.

3.  Entitlement to a rating in excess of 20 percent for right 
leg neuritis, since May 4, 2009. 

4.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss, prior to April 28, 2008.

5.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss, since April 28, 2008. 

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to June 
1984.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in June 2008.  A transcript of the hearing is of 
record.  This case was previously before the Board in 
December 2008, when the claims regarding his degenerative 
disease of the lumber spine, right leg neuritis, and hearing 
loss disability rating as of September 28, 2004 were remanded 
for further development.  The Board finds that all pertinent 
development has been completed with respect to these issues.  
Further, with respect to the Veteran's hearing loss claim, 
the Board notes that the December 2008 BVA opinion denied an 
increased rating for bilateral hearing loss prior to 
September 28, 2004.  As such, the decision below only 
considers whether the Veteran is entitled to an increased 
rating for this disorder as of September 28, 2004.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's back disability was productive of severe 
functional impairment; however, incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months, ankylosis, or pronounced intervertebral disc 
syndrome were not shown. 

2.  Prior to May 4, 2009, the Veteran's right leg neuritis 
was productive of complaints of numbness and tingling; 
objectively, the evidence reveals no more than mild 
neurologic symptomatology. 

3.  Since May 4, 2009, the Veteran's right leg neuritis has 
been productive of complaints of numbness and tingling; 
objectively, the evidence reveals no more than moderate 
neurologic symptomatology. 

4. Prior to April 28, 2008, the Veteran's bilateral hearing 
loss was manifested by an average pure tone decibel loss of 
68.75 decibels in the right ear with speech recognition of 60 
percent (Level VII hearing loss); and an average pure tone 
decibel loss of 66.25 decibels in the left ear with speech 
recognition of 80 percent (Level IV hearing loss). 

5.  Since April 28, 2008, the Veteran's bilateral hearing 
loss has been manifested by an average pure tone decibel loss 
of 65 decibels in the right ear with speech recognition of 72 
percent (Level V hearing loss); and an average pure tone 
decibel loss of 70 decibels in the left ear with speech 
recognition of 62 percent (Level VII hearing loss). 


CONCLUSIONS OF LAW
 
1.  The criteria for a rating of 40 percent, but no higher, 
for degenerative disease of the lumbar spine have been met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
(DCs) 5292, 5295 (2002); DC 5293 (2003); & DCs 5299-5242 
(2009).

2.  The criteria for a rating in excess of 10 percent for 
right leg neuritis prior to May 4, 2009, were not met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.124a, DCs 8699-8620 
(2009).

3.  The criteria for a rating in excess of 20 percent for 
right leg neuritis since May 4, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.124a, DCs 8699-8620 
(2009).

4.  Prior to April 28, 2008, the criteria for a rating in 
excess of 20 percent for bilateral hearing loss were not met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.102, 3.159, 4.85, 4.86, DC 6100 
(2009).

5.  Since April 28, 2008, the criteria for a rating in excess 
of 30 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.102, 3.159, 4.85, 4.86, DC 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  A VA General Counsel opinion has also 
held that DC 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
ratings are at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Degenerative Disease of the Lumbar Spine

Initially, the Board notes that the schedular criteria by 
which disabilities of the spine are rated changed during the 
pendency of the appeal.  Specifically, on September 23, 2002, 
a change to a particular diagnostic code (5293) was made 
effective.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, DC 5293).  These changes were 
incorporated in the changes made to all of the spinal rating 
criteria, which became effective on September 26, 2003.  See 
68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, DCs 5235-5243).  

VA General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether application of the 
revised version would produce retroactive results.  A new 
rule may not extinguish any rights or benefits the claimant 
had prior to enactment of the new rule.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  

However, if the revised version of the regulation is more 
favorable, the implementation of that regulation under 
38 U.S.C.A. § 5110(g), can be no earlier than the effective 
date of that change.  VA can apply only the earlier version 
of the regulation for the period prior to the effective date 
of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

The Veteran's service-connected low back disability is 
currently rated as 20 percent disabling. He contends that his 
service-connected low back disability is worse than the 
currently-assigned 20 percent rating.  In order to warrant a 
higher rating, the evidence must show:

*	severe limitation of motion of the lumbar spine (40 
percent under DC 5292); or
*	severe lumbosacral strain with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal 
mobility on forced motion (40 percent under DC 
5295); or
*	favorable ankylosis of the lumbar spine (40 percent 
under DC 5289).

After reviewing the applicable rating criteria, and the 
reported objective findings and the subjective complaints, 
the Board is of the opinion that a 40 percent evaluation, but 
no more, is warranted for his back disability under the pre-
amended diagnostic code. 

For example, at a November 2002 VA examination, it was noted 
that the Veteran ambulated with a very antalgic gait favoring 
his right-handed side. Inspection of the spine revealed a 
loss of lumbar lordosis with muscular spasms. At an October 
2004 VA examination, the Veteran demonstrated forward flexion 
to only 35 degrees. The VA examiner noted moderate 
paravertebral muscle spasms.  The examination report 
reflected that the Veteran wore a back brace and walked with 
a cane. 

A more recent May 2009 VA examination revealed marked 
antalgic movements.  A normal lumbar lordotic curvature of 
the spine with marked paravertebral muscle spasms was 
demonstrated. Pain throughout the entire range of motion was 
noted.  Although the Veteran demonstrated 50 degrees of 
forward flexion, the examiner noted pain in the last 15 
degrees of motion, indicating that his range of motion was 
limited by pain. Repetitive range of motion testing brought 
out increased pain, weakness and fatigue. The VA examiner 
noted that repetitive motion limited most of the Veteran's 
range of motion by 10 to 15 percent. 

Additionally, the Board notes that throughout the rating 
period on appeal, both VA and private treatment records 
consistently document complaints of significant chronic back 
pain. The evidence also reflects that the Veteran has 
received epidural shots in an effort to alleviate his chronic 
back pain. He additionally has reported the use of 
Hydrocodone, Etodolac, and Gabapentin, and a TENS unit in 
addition to a back brace. See May 2009 VA examination. 

The Board finds the Veteran' complaints of significant back 
pain and demonstrated reduction in range of motion testing 
due to pain, in addition to the need for epidural shots, and 
his marked muscle spasms satisfies the criteria for severe 
lumbosacral strain under DC 5295.  As such, a rating of 40 
percent is warranted.  

Next, the Board will consider whether the Veteran is entitled 
to an evaluation higher than 40 percent.  In order for the 
Veteran to receive a rating higher than 40 percent for his 
low back disability under the 'pre-amended' spine and 
intervertebral disc regulations, the evidence must show any 
of the following: unfavorable ankylosis of the lumbar spine, 
under DC 5289; or "pronounced" intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief, 
under DC 5293.

After a review of the claims file, the Board finds that the 
evidence does not support a higher rating under the 'pre-
amended' disc or spine regulations.

First, the evidence does not show ankylosis (fixation) of the 
lumbar spine. Specifically, a November 2002 VA examination 
report reflected lumbar flexion to 70 degrees, and extension 
to 30 degrees. An October 2004 VA examination reflected 
flexion to 35 degrees with extension to 15 degrees. A May 
2009 VA examination report noted forward flexion to 50 
degrees with extension to 15 degrees. These range of motion 
findings do not indicate that there is a "fixation" of the 
Veteran's lumbar spine. As such, there is no basis under DC 
5289 for an increased rating under the pre-amended spine 
regulations.

Next, the weight of evidence does not show 'pronounced' 
intervertebral disc syndrome under the 'pre-amended' disc 
regulations. The Board has considered that muscle spasms were 
noted at his November 2002, October 2004, and May 2009 VA 
examinations.  Importantly, the Board notes that the 
Veteran's muscle spasms have not been accompanied by 
significant neurological findings. For example, the October 
2004 VA examination noted only mild sensory neuropathy of the 
Veteran's right leg. Additionally, the May 2009 VA examiner 
indicated that the muscles of the Veteran's right leg were 
mildly affected when compared to the left leg. Furthermore, 
as the Veteran's neurological symptoms have already been 
separately rated under DC 8699-8620, an increased rating 
under DC 5293 would result in prohibited pyramiding. 38 
C.F.R. § 4.14. 

In sum, as there has been no demonstration of ankylosis or 
"pronounced" intervertebral disc syndrome, the claim for an 
evaluation in excess of 40 percent under the 'pre-amended' 
spine and disc regulations is denied.

Consideration Under Amended Regulations

Again, the provisions pertaining to intervertebral disc 
syndrome were revised effective September 23, 2002.

As revised, for the period from September 23, 2002, to 
September 25, 2003, DC 5293 stated that intervertebral disc 
syndrome was to be evaluated either based on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 the separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Under DC 5293, as in effect from September 23, 2002, to 
September 25, 2003, a 60 percent disability rating was 
warranted where the evidence revealed incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note (1) to the new version of DC 5293 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to DC 5293. Therefore, the revised version 
of DC 5293, as in effect from September 23, 2002, to 
September 25, 2003, cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

Under the revised version of DC 5293, as in effect from 
September 23, 2002, to September 25, 2003, the Board must 
also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the service-
connected back disability, when combined under 38 C.F.R. § 
4.25 with evaluations for all other disabilities, results in 
a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the Veteran's low back disability. As noted 
above, pursuant to this opinion, he is already in receipt of 
a 40 percent rating, for the entire rating period on appeal.  
Moreover, no other orthopedic diagnostic codes warrant a 
higher evaluation.  

Further, throughout the entire rating on appeal, the Veteran 
has already been separately rated for right leg neuritis, a 
manifestation of his service-connected low back disability, 
under DCs 8699-8620. As a separate neurological evaluation 
has already been implemented, the 40 percent evaluation 
remains intact throughout the period in question. For the 
reasons already discussed, there is no basis for an 
evaluation in excess of that amount. 

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, DCs 5237, 5238, 5243 (2009). In order to warrant a 
higher rating, under the most recent regulations, the 
evidence must show:

*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);
*	intervertebral disc syndrome (IVDS) with incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months (60 percent); or, 
*	objective neurological abnormalities (Pursuant to Note 
(1)).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

After a careful review of the evidence of record, the Board 
finds that a rating in excess of 40 percent, for a low back 
disability, is not warranted. 

The Board will first consider whether a higher rating is 
warranted based on ankylosis of the entire thoracolumbar 
spine.  As previously noted, based on range of motion 
findings demonstrated during the appeal period, a 'fixation' 
of the Veteran's spine has not been shown. Therefore, a 50 
percent rating is not for application.  

With respect to incapacitating episodes, the Veteran reported 
at his May 2009 VA examination that he had to lie down for an 
hour or so, two to three times a day, due to his back and leg 
pain.  However, he indicated that he did not have 
incapacitating episodes at the present time. A review of both 
VA and private treatment records does not demonstrate 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Therefore, a higher rating 
based on incapacitating episodes is not warranted.

With respect to Note (1), the Board notes that the Veteran's 
neurological symptoms, associated with his service-connected 
back disability, have already been separately rated under DCs 
8699-8620. 

In sum, after a careful review of the evidence of record, the 
Board finds that a rating in excess of 40 percent is not 
warranted, under either the amended or the pre-amended 
regulations, for any period on appeal.  In reaching this 
conclusion, the Board finds that the 40 percent rating 
assigned throughout the current appeal period adequately 
portrays the extent of the functional loss "in terms of the 
degree of additional range-of-motion loss due to pain on use 
or during flare-ups" that the Veteran experiences as a 
consequence of use of his low back.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  See also 38 C.F.R. § 4.59 (2009).  

Thus, the Board finds that the preponderance of the evidence 
is against the claim for a rating greater than 40 percent for 
any portion of the appeal period.  The benefit of the doubt 
rule is not applicable.  

Right Leg Neuritis

Prior to May 4, 2009

As noted above, Note (1) of the general rating formula 
instructs the rater to separately evaluate any associated 
objective neurologic abnormalities under an appropriate 
diagnostic code.  In this vein, it is noted that prior to May 
4, 2009, the Veteran was assigned a separate 10 percent 
evaluation for right leg neuritis, associated with his low 
back disability pursuant to 38 C.F.R. § 4.124a, DCs 8699-
8620.  

Under that code section, a 10 percent rating is warranted for 
mild incomplete paralysis of the sciatic nerve.  In order to 
be entitled to the next-higher 20 percent rating, the 
evidence must show moderate incomplete paralysis of the 
sciatic nerve.  

The evidence does not support the assignment of a 20 percent 
evaluation for the Veteran right leg for the neurologic 
manifestations of his back disability.  In so finding, it is 
noted that a March 1988 VA examination report noted 
complaints by the Veteran of numbness and loss of feeling in 
his right leg. Upon neurological testing, reflexes appeared 
unremarkable.  The Veteran complained of intermittent spells 
of numbness, as well as periods of paresthesias of his right 
leg. Upon examination deep tendon reflexes were all slightly 
hyperactive, but equal in all of his lower extremities. 
Hyperthesias and anesthesias of the right lateral leg from 
the hip to his toes was noted. There was loss of vibratory 
and temperature sense in his right foot. Normal muscle 
strength in both legs were demonstrated.  His straight leg 
test was negative at 60 degrees bilaterally.

A June 2002 private treatment record noted complaints of 
numbness and tingling on his right lower extremity.  
Neurological testing revealed decreased sensation of his 
right lower extremity.  He was diagnosed with right 
radiculopathy affecting the S1-2 distribution directly 
secondary to his degenerative arthritis of the lumbosacral 
spine at a November 2002 VA examination. Neurological testing 
at an April 2003 private treatment visit was grossly intact. 
Right-sided neuropathy was noted at a July 2003 private 
treatment visit. An August 2003 private treatment note 
indicated a positive straight leg raise test on the right. 
Strength testing demonstrated mild decreased strength in the 
dorsiflexion and plantar flexion of the foot, otherwise 
sensory and motor exams were normal.  A January 2004 VA 
treatment record noted radicular pain increased with straight 
leg test only on the right, he was asymptomatic on the left.  
Similar findings were noted at an April 2004 VA treatment 
visit. 

An October 2004 VA examination reflected complaints of 
numbness in his right leg. He was diagnosed with mild sensory 
neuropathy of the right lower leg at that time. An October 
2004 EMG/NCV Report reflected mild sensory neuropathy. 

The Board finds that the pertinent post-service evidence, as 
detailed above, reveals no more than mild neurologic 
manifestations of a back disability.  To the extent that 
neurologic symptomatology is shown, such symptoms have been 
contemplated by the 10 percent rating assigned for his right 
leg neuritis prior to May 4, 2009. 

Since May 4, 2009

With respect to the claim for the period since May 4, 2009, 
the Veteran's right leg neuritis is rated at 20 percent 
disabling pursuant to DCs 8699-8620. In order to be entitled 
to the next-higher 40 percent rating, the evidence must show 
moderately severe incomplete paralysis of the sciatic nerve.  

The evidence does not support the assignment of a 40 percent 
evaluation for the Veteran right leg for the neurologic 
manifestations of his back disability.  In so finding, it is 
noted that a May 2009 VA examination reflected complaints of 
numbness and tingling by the Veteran in his right leg. Upon 
physical examination, it was noted that there was no muscle 
atrophy in his legs. Diminished sensation to light touch and 
sharp/dull discrimination in his right upper thigh, medial 
right lower leg and a stocking/glove numbness to these 
modalities in the lower third of the right leg/foot were 
demonstrated. The examiner noted that the muscles of the 
Veteran's right leg were mildly as affected and weak at about 
4/5 when compared to the left leg. 

The Board finds that the evidence, as detailed above, reveals 
no more than moderate neurologic manifestations of a back 
disability.  To the extent that neurologic symptomatology is 
shown, such symptoms have been contemplated by the 20 percent 
rating assigned for his right leg neuritis since May 4, 2009. 

Additionally, as complaints and diagnosis have not been made 
with respect to his left lower extremity, the Board finds 
that a separate rating for the left lower extremity is not 
warranted at this time. Further, additional neurological 
manifestations of his service-connected low back disorder 
have not been demonstrated. 

Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  

The horizontal lines in Table VI (38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The vertical 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical  row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  38 C.F.R. §§ 4.85(b) (2009).  

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

Prior to April 28, 2008

The Veteran underwent a VA audiological examination in 
September 2004.  This examination revealed the following 
puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
65
85
90
LEFT
20
25
65
85
90

On the basis of the evidence shown above, his puretone 
average for the right ear was recorded as 68.75.  His 
puretone average for the left ear was recorded as 66.25.  
Speech recognition was 60 percent for the right ear and 80 
percent for the left ear.  He was diagnosed with bilateral 
mild to profound sensorineural hearing loss.  

Applying the findings of the September 2004 VA examination to 
the rating criteria for hearing impairment prior to April 28, 
2008, the Board finds that the criteria for an evaluation in 
excess of 20 percent for bilateral hearing loss have not been 
met.  Considering that the Veteran's right ear manifests an 
average puretone threshold of 68.75 decibels, with a 60 
percent speech discrimination, reference to 38 C.F.R. § 4.85, 
Table VI, shows his right ear hearing loss to be Level VII 
impairment.  

Moreover, considering that the Veteran's left ear manifests 
an average pure tone threshold of 66.25 decibels, and 80 
percent speech discrimination, reference to 38 C.F.R. § 4.85, 
Table VI, shows the Veteran's left ear hearing loss to be 
that of Level IV impairment.  Applying these results to Table 
VII, a rating in excess of 20 percent is not warranted prior 
to April 2008. Additional VA treatment records, prior to 
April 2008, reveal that the Veteran wears hearing aids. 
Although audiometric treatment records indicate that the 
Veteran sought assistance for his hearing loss, specific 
audiometric threshold findings were not indicated. 

Based on the evidence above, a rating in excess of 20 
percent, prior to April 28, 2008, is not warranted. 

Since April 28, 2008

The Veteran underwent a VA audiological examination in June 
2009.  This examination revealed the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
70
70
85
LEFT
15
45
65
80
90

On the basis of the evidence shown above, his puretone 
average for the right ear was recorded as 65.  His puretone 
average for the left ear was recorded as 70.  Speech 
recognition was 72 percent for the right ear and 62 percent 
for the left ear.  He was diagnosed with normal low frequency 
hearing sloping to a severe sensorineural hearing loss in the 
right ear and to a profound sensorineural hearing loss in the 
left ear. 

Applying the findings of the June 2009 VA examination to the 
rating criteria for hearing impairment since April 28, 2008, 
the Board finds that the criteria for an evaluation in excess 
of 30 percent for bilateral hearing loss have not been met.  
Considering that the Veteran's right ear manifests an average 
puretone threshold of 65 decibels, with a 72 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows his right ear hearing loss to be Level V impairment.  

Moreover, considering that the Veteran's left ear manifests 
an average pure tone threshold of 70 decibels, and 62 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows the Veteran's left ear hearing loss to be that of 
Level VII impairment.  Applying these results to Table VII, a 
rating in excess of 30 percent is not warranted since April 
2008. 


Additional Considerations

With respect to the Veteran's claims, the Board has also 
considered the Veteran's statements that his disabilities 
(back, neurological, hearing loss) are worse.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of these disorders-according to the appropriate 
diagnostic codes.  

Such competent evidence-concerning the nature and extent of 
the Veteran's back, neurological, and hearing loss 
disabilities-have been provided by the medical personnel who 
have examined him during the current appeal and who have 
rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under 
which these disabilities are evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted for the Veteran's low 
back, neurological, or hearing loss disabilities.  The 
question of an extraschedular rating is a component of a 
claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Veteran indicated at his May 2009 VA 
examination that his neurological disability moderately to 
severely impacted his recreational and chore activities. He 
reported being medically terminated from his job as a 
computer machine operator because of his back. He indicated 
that he has constant low back pain at an average pain level 
of 7.  With respect to his hearing, the Veteran indicated at 
his June 2009 VA Audiological Examination that he had 
difficulty hearing in situations where more than one person 
is speaking. 

The rating criteria for the back, neurological disorder, and 
hearing loss reasonably describe his disability levels and 
symptomatology, and provide for higher ratings for additional 
or more severe symptoms than currently shown by the evidence. 
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, under 38 C.F.R. § 3.321 is not warranted. 
Parenthetically, as noted above, the claim for TDIU is being 
remanded to the RO for a VA examination and has not yet been 
adjudicated.    

Additionally, with respect to the Veteran's increase hearing 
loss claim, the Board has considered the provisions set forth 
in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In 
Martinak, the Court held that, in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  

The Court reasoned that, "unlike the rating schedule for 
hearing loss, § 3.321(b) does not rely exclusively on 
objective test results to determine whether a referral for an 
extra[-]schedular rating is warranted.  The Secretary's 
policy [requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

In the present appeal, the September 2004 VA examiner 
acknowledged the Veteran's complaints of being unable to 
understand most female voices, and that he was unable to work 
as an auto mechanic because he could not hear the sounds in 
the engine.  The examiner further noted that the Veteran had 
trouble localizing. The June 2009 VA examiner considered the 
Veteran's complaints of greatest hearing difficulty in 
situations where more than one person was talking.  While 
neither of these examiners specifically addressed the 
functional effects caused by bilateral hearing loss 
disability, no prejudice results because other evidence of 
record, to include outpatient treatment records, as well as 
his own statements, adequately reflected on this issue.  

For instance, an October 2003 VA treatment record noted 
difficulty understanding speech in any background noise 
setting. The Veteran indicated in his December 2003 
substantive appeal that he was unable to distinguish speech 
under a variety of background noises and could not hear 
problems with machinery or vehicles, which he reported placed 
him and others in danger of injury. Further, in a May 2006 
informal hearing presentation, it was noted that the 
Veteran's hearing loss had gotten progressively worse and 
definitely affected his daily activities.  

Therefore, while the examinations conducted during the 
current appeal are defective under Martinak, the functional 
effects of his hearing loss disability are adequately 
addressed by the remainder of the record and are sufficient 
for the Board to consider whether referral for an extra-
schedular rating is warranted under 38 C.F.R. § 3.321(b).  In 
conclusion, referral for an extra-schedular rating is not 
warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's back claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA with respect to his back claim.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, and he was afforded VA 
examinations in November 2001, November 2002, October 2004, 
and May 2009. The Board finds that no additional assistance 
is required to fulfill VA's duty to assist, with respect to 
his back claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

With respect to his neurological claim, a letter satisfying 
the notice requirements under 38 C.F.R. § 3.159(b)(1) was 
sent to the Veteran in September 2001, prior to the initial 
RO decision that is the subject of this appeal.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.   

With respect to his hearing loss claims, the duty to notify 
was not satisfied prior to the initial unfavorable decision 
on the claim by the RO.  Under such circumstances, VA's duty 
to notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letter sent 
to the Veteran in May 2005 that fully addressed all four 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Therefore, he was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the claim was readjudicated, and supplemental 
statements of the case were issued in October 2007 and 
November 2009.  Consequently, the Board finds that the duty 
to notify has been satisfied.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and SSA records.  Further, the Veteran submitted private 
treatment records. 

Next, specific VA medical examinations pertinent to the 
issues on appeal were obtained in November 2001, November 
2002, October 2004, November 2009 (neurological) and 
September 2004 and June 2009 (hearing).

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 40 percent rating, but no more, for degenerative disease of 
the lumbar spine is granted, subject to the rules governing 
payment of monetary benefits.

A rating in excess of 10 percent for right leg neuritis, 
prior to May 4, 2009 is denied.

A rating in excess of 20 percent for right leg neuritis, 
since May 4, 2009 is denied. 

A rating in excess of 20 percent for bilateral hearing loss, 
prior to April 28, 2008, is denied. 

A rating in excess of 30 percent for bilateral hearing loss, 
since April 28, 2008, is denied. 


REMAND

A request for a total rating based on individual 
unemployability (TDIU), whether expressly raised by the 
Veteran or reasonably raised by the record, is not a separate 
"claim" for benefits, but rather, can be part of a claim 
for increased compensation.  In other words, if the claimant 
or the evidence of record reasonably raises the question of 
whether the Veteran is unemployable due to a disability for 
which an increased rating is sought, then part and parcel 
with the increased rating claim is the issue of whether a 
TDIU is warranted as a result of that disability.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

Although the RO has not adjudicated the Veteran's March 2009 
claim for TDIU, the Board finds that jurisdiction over this 
matter is appropriate under Rice. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Total disability is considered 
to exist when there is any impairment which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. 
§ 3.340(a)(1). A total disability rating for compensation 
purposes may be assigned on the basis of individual 
unemployability: that is, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities. 38 C.F.R. § 4.16(a).

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. Id.

Pursuant to this opinion, an increased rating of 40 percent 
has now been implemented for the Veteran's low back 
disability. When combined with his additional disabling 
conditions under the Combined Ratings Table, pursuant to 
38 C.F.R. § 4.25 (2009), the Veteran now has a combined 
disability rating of 70 percent. Because one of his 
disabilities is rated at 40 percent or more, the percentage 
criteria for TDIU are now met. 38 C.F.R. § 4.16(a). 

However, the Veteran has not yet received a VA examination to 
determine whether he is unemployable. The Board finds that 
such an examination is necessary to decide his claim. See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (the duty to 
assist provisions of the VCAA includes the duty to provide 
medical examinations or obtain opinions if it is determined 
necessary to decide a claim).
 
Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be afforded the 
appropriate VA examination to determine 
whether the severity of his service-
connected disabilities preclude 
substantial gainful employment. A list of 
the Veteran's service-connected 
disabilities as well as the claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made. 

All pertinent symptomatology and findings 
should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished. In particular, 
the examiner should indicate whether it 
is at least as likely as not that the 
service-connected disabilities together 
result in the Veteran being unable to 
obtain and retain substantially gainful 
employment. The examiner should provide a 
complete rationale for all conclusions 
reached. 

2. Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


